TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00651-CR


In re Deborah Stanton Burke


Martin Aleman, Appellant


v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF COMAL COUNTY, 22ND JUDICIAL DISTRICT

NO. CR2002-246, HONORABLE FRED R. CLARK, JUDGE PRESIDING



O R D E R   T O   S H O W   C A U S E
PER CURIAM
This is a contempt proceeding ancillary to Martin Aleman's appeal from a judgment
of conviction for aggravated robbery.  The subject of this proceeding is Deborah Stanton Burke,
appellant's counsel.
Appellant's brief was originally due February 5, 2003.  The time for filing was
extended three times on counsel's motion.  On April 11, 2003, in granting the second motion, this
Court ordered counsel to tender a brief on appellant's behalf no later than June 6, 2003.  Counsel did
not comply with this order and filed her third motion for extension.  On June 17, 2003, the Court
granted the third motion and ordered counsel to file her brief no later than July 18, 2003, warning
her that she would be ordered to show cause if she did not comply.  Once again, counsel failed to file
a brief as ordered, and she has now filed a fourth motion for extension of time.  The fourth motion
for extension of time to file brief is denied.
Deborah Stanton Burke is hereby ordered to appear in person before this Court on the
10th day of September, 2003, at 8:30 o'clock a.m., in the courtroom of this Court, located in the Price
Daniel, Sr. Building, 209 West 14th Street, City of Austin, Travis County, Texas, then and there to
show cause why she should not be held in contempt and sanctions imposed for her failure to obey
the June 17, 2003, order of this Court.  This order to show cause will be withdrawn and the said
Deborah Stanton Burke will be relieved of his obligation to appear before this Court as above
ordered if the Clerk of this Court receives appellant's brief by September 5, 2003.
It is ordered August 14, 2003.

Before Chief Justice Law, Justices B. A. Smith and Puryear
Do Not Publish